 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8 MULTICARE HEATLH SYSTEMS,

 9                                Plaintiff,              Case No. 18-1366-MJP

10          v.                                            ORDER REGARDING INITIAL
                                                          DISCLOSURES, JOINT STATUS
11 UNITED STATES DEPARTMENT OF                            REPORT, AND EARLY
   VETERAN AFFAIRS, et al.,                               SETTLEMENT
12
                                  Defendants.
13
                                     I. INITIAL SCHEDULING DATES
14
          The Court sets the following dates for initial disclosure and submission of the Joint Status
15
   Report and Discovery Plan:
16
                  Deadline for FRCP 26(f) Conference:                   November 16, 2018
17
                  Initial Disclosures Pursuant to FRCP 26(a)(1):        November 26, 2018
18
                  Combined Joint Status Report and Discovery
19                Plan as Required by FRCP 26(f)
                  and Local Civil Rule 26(f):                           December 3, 2018
20
          The deadlines above may be extended only by the Court. Any request for an extension
21
   should be made by telephone to [name], [title] at (206) 370-[number]. If Defendants have
22
   appeared, the parties are directed to meet and to confer before contacting the court to request an
23
   extension.

     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 1
 1

 2          If this case involves claims which are exempt from the requirements of FRCP 26(a) and

 3 26(f), please notify [Name], [title], by telephone at (206) 370-[number].

 4                           II. JOINT STATUS REPORT & DISCOVERY PLAN

 5          All counsel and any pro se parties are directed to confer and provide the Court with a

 6 combined Joint Status Report and Discovery Plan (the “Report”) by December 3, 2018. This

 7 conference shall be by direct and personal communication, whether that be a face-to-face

 8 meeting or a telephonic conference. The Report will be used to determine if a FRCP 16

 9 conference would be helpful and to set a schedule for the prompt completion of the case. FRCP

10 16 provides for a pretrial conference with the court for purposes such as:

11          1.      expediting disposition of the action;

12          2.      establishing early and continuing control so that the case will not be protracted

13                  because of lack of management;

14          3.      discouraging wasteful pretrial activities;

15          4.      improving the quality of the trial through more thorough preparation; and

16          5.      facilitating settlement.

17 The Joint Status Report must contain the following information by corresponding paragraph

18 numbers.

19          1.      A statement of the nature and complexity of the case.

20          2.      A proposed deadline for joining additional parties.

21          3.      The parties have the right to consent to assignment of this case to a full time

22 United States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR 13 to

23 conduct all proceedings. The Western District of Washington assigns a wide range of cases to

     Magistrate Judges. The Magistrate Judges of this district thus have significant experience in all
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 2
 1 types of civil matters filed in our court. Additional information about our district’s Magistrate

 2 Judges can be found at [here – hyperlink]. The parties should indicate whether they agree that

 3 the Honorable [insert name of Magistrate Judge] may conduct all proceedings including trial and

 4 the entry of judgment. When responding to this question, the parties should only respond "yes"

 5 or "no". Individual party responses should not be provided. A "yes" response should be indicated

 6 only if all parties consent. Otherwise, a "no" response should be provided.

 7           4.     A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

 8 parties’ views and proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), which includes the

 9 following topics:

10                  (A)    initial disclosures;

11                  (B)    subjects, timing, and potential phasing of discovery;

12                  (C)    electronically stored information;

13                  (D)    privilege issues;

14                  (E)    proposed limitations on discovery; and

15                  (F)    the need for any discovery related orders.

16           5.     The parties’ views, proposals, and agreements, by corresponding paragraph letters

17 (A, B, etc.), on all items set forth in Local Civil Rule 26(f)(1), which includes the following

18 topics:

19                  (A)    prompt case resolution;

20                  (B)    alternative dispute resolution;

21                  (C)    related cases;

22                  (D)    discovery management;

23                  (E)    anticipated discovery sought;

                    (F)    phasing motions;
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 3
 1                  (G)     preservation of discoverable information;

 2                  (H)     privilege issues;

 3                  (I)     Model Protocol for Discovery of ESI; and

 4                  (J)     alternatives to Model Protocol.

 5          6.      The date by which discovery can be completed.

 6          7.      Whether the case should be bifurcated by trying the liability issues before the

 7 damages issues, or bifurcated in any other way.

 8          8.      Whether the pretrial statements and pretrial order called for by Local Civil Rules

 9          16(e), (h), (i), and (k), and 16.1 should be dispensed with in whole or in part for the sake

10          of economy.

11          9.      Any other suggestions for shortening or simplifying the case.

12          10.     The date the case will be ready for trial. The Court expects that most civil cases

13 will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

14          11.     Whether the trial will be jury or non-jury.

15          12.     The number of trial days required.

16          13.     The names, addresses, and telephone numbers of all trial counsel.

17          14.     The dates on which trial counsel may have complications to be considered in

18 setting a trial date.

19          15.     If, on the due date of the Report, all defendant(s) or respondent(s) have not been

20 served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

21 not made earlier, and shall provide a proposed schedule for the required FRCP 26(f) conference

22 and FRCP 26(a) initial disclosures.

23          16.     Whether any party wishes a pretrial FRCP 16 conference with the judge prior to

     entry of any order pursuant to Rule 16 or setting of a schedule for the case. If yes, indicate
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 4
 1 whether a party wishes an in-person or telephonic conference.

 2          17.       List the date(s) that each and every nongovernmental corporate party filed its

 3 disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

 4          If the parties are unable to agree on any part of the Report, they may answer in separate

 5 paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

 6 with the Court at any time during the pendency of this action, they should contact Steven Crozier

 7 at (206) 370-8820.

 8                                    III. PLAINTIFF'S RESPONSIBILITY

 9          This Order is issued at the outset of the case, and a copy is sent by the clerk to counsel for

10 plaintiff (or plaintiff, if pro se) and any defendants who have appeared. Plaintiff's counsel (or

11 plaintiff, if pro se) is directed to serve copies of this Order on all parties who appear after this

12 Order is filed. Such service shall be accomplished within ten (10) after each appearance.

13 Plaintiff's counsel (or plaintiff, if pro se) will be responsible for starting the communications

14 needed to comply with this Order.

15                          IV. JUDGE SPECIFIC PROCEDURAL INFORMATION

16              All counsel and unrepresented parties should review Judge Pechman’s web page for

17 procedural information applicable to cases before Judge Pechman. The judges’ web pages, in

18 addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

19 forms, instruction sheets, and General Orders, can be found on the Court’s website at

20 www.wawd.uscourts.gov.

21                      V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

22          If settlement is achieved, counsel shall immediately notify Steven Crozier at (206) 370-

23 8820.

            .
     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 5
 1         The parties are responsible for complying with the terms of this Order. The Court may

 2 impose sanctions on any party who fails to comply fully with this Order.

 3

 4        DATED this _18th__ day of _October_, 2018.

 5



                                                       A
 6

 7
                                                       The Honorable Marsha J. Pechman
 8
                                                       United States Senior District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REGARDING INITIAL DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 6
